                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION


UNITED STATES OF AMERICA,                        )       CASE NO. 4:19 CR 49
                                                 )
         Plaintiff                               )       JUDGE SOLOMON OLIVER, JR.
                                                 )
    v.                                           )       ORDER ACCEPTING PLEA
                                                 )       AGREEMENT, JUDGMENT AND
ROCHELLE GARRON,                                 )       REFERRAL TO U.S. PROBATION
                                                 )       OFFICE
      Defendant                                  )


           This case is before the Court on a Report and Recommendation filed by United States

Magistrate Judge William H. Baughman, Jr., regarding the change of plea hearing of Rochelle

Garron, which was referred to the Magistrate Judge with the consent of the parties.

           On January 29, 2019, the government filed a 95 count Indictment, charging Defendant

Rochelle Garron, in counts 1, 54, 61, 64-65, 74-75, 79, 81, 84, 86-87, and 89-91 with Conspiracy

to Possess with the Intent to Distribute and to Distribute Cocaine, in violation of Title 21 U.S.C. 846,

and Use of a Communication Facility in Furtherance of a Drug Trafficking Crime, in violation of

Title 21 U.S.C. 843(b) and 18:2. Defendant was arraigned on February 4, 2019, and entered a plea

of not guilty to counts 1, 54, 61, 64-65, 74-75, 79, 81, 84, 86-87, and 89-91 of the Indictment, before

Magistrate Judge Limbert. On October 2, 2019 Magistrate Judge Baughman received Defendant’s

plea of guilty to count 1 of the Indictment, and issued a Report and Recommendation (“R&R”),

concerning whether the plea should be accepted and a finding of guilty entered.

           Neither party submitted objections to the Magistrate Judge’s R&R in the fourteen days after

it was issued.

           On de novo review of the record, the Magistrate Judge’s R&R is adopted. Defendant
Garron is found to be competent to enter a plea and to understand his constitutional rights. He is

aware of the charges and of the consequences of entering a plea. There is an adequate factual basis

for the plea. The court finds the plea was entered knowingly, intelligently, and voluntarily. The plea

agreement is approved.

         Therefore, Defendant Rochelle Garron is adjudged guilty to count 1 of the Indictment, in

violation of Title 21 U.S.C. section 846. This matter was referred to the U. S. Probation Department

for the completion of a pre-sentence investigation and report. Sentencing will be on January 13,

2020, at 2:00 p.m. in Courtroom 17A, Carl B. Stokes United States Court House, 801 West Superior

Avenue, Cleveland, Ohio.

         IT IS SO ORDERED.

                                                   /s/SOLOMON OLIVER, JR.
                                                   UNITED STATES DISTRICT JUDGE
November 20, 2019
